This case is before us on a writ of error. Review of a final judgment forfeiting an appearance bond is sought. *Page 172 
The record contains no certificate to the fact that briefs were filed in the trial court. We fail to find a waiver of such filing by the state. It is the uniform holding of this court that in cases such as this brief must be filed in the trial court and in this court in compliance with the law and rules governing civil cases, or a waiver of such filing must appear of record. Article 2283, Revised Civil Statutes, 1925; Article 856 Cow. C. P. Lewis et al. v. State, 7 S.W.2d 74; Bratton et al. v. State, 4 S.W.2d 562.
The writ of error is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.